Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8 and 9-15, drawn to a data transmission method/system, for an orchestration component to manage data flows in a multi-plane network, the method comprising: identifying, by the orchestration component, a failure in a first plane of the multi-plane network; determining, by the orchestration component, that communication paths to a first leaf node are affected by the failure in the first plane; identifying a second leaf node having a first communication path to the first leaf node that is affected by the failure in the first plane; and causing the second leaf node to communicate with the first leaf node using a second communication path in a second plane of the multi-plane network, classified in H04L41/0668, H04L47/24  and H04L 45/28, See Fig. 7. 
Claims 16-20, drawn to  a method comprising: by a first leaf node, communicating with a second leaf node using a first communication path in a first plane of a multi-plane network; modifying a data packet to send to the second leaf node at least partly using an Operations, Administration, and Maintenance (OAM) framework, the data packet including OAM data including an indication of the second leaf node and of a spine node of the first communication path; sending, from the first leaf node, the data packet to the second leaf node using the first communication path; receiving, at the first leaf node, a notification from an intermediate node in the first communication path indicating that there is a failure in the first plane that affects the first communication path; and by the first leaf node, communicating with the second leaf node using a second communication path in a second plane of the multi-plane network, classified in H04L61/09, H04L41/12, H04L9/0827 and See Fig. 5 and 8 (Paragraph 0064, published specification, data plane process).

   The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I and II has separate utility such as the data-plane process 502 may include using an intermediate node in the multi-plane network 102 (e.g., intermediate node, spine node, etc.) to identify communication paths between pairs of leaf nodes, 118 determine when failures 504 have occurred in the network 102, and send data-plane notifications (e.g., failure signals 506) to the affected leaf nodes 118 indicating that the failure 504 has occurred. To accomplish this, the leaf nodes 118 may include control-plane information about the communication path in a data-plane packet. The information may indicate, for example, an indication of the source IP address for the packet, the destination IP address for the packet, the egress leaf node 118 to which the packet is destined, a spine node 112 that is reflecting the data packet, and/or a plane through which the packet is passing. The intermediate nodes may then send a failure notification, or a disaggregation advertisement, (e.g., control-plane data in a data-plane packet) to the affected ingress nodes to modify their load-balancing (subcombination II see claims 16-20). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413